COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                          April 4, 2018

        Jason S. Bashara                                Lauren Carrington Smyth
        Law Offices of Jason S. Bashara                 Carrington Smyth PLLC
        111 Soledad St., Ste 1800                       110 W. Nueva
        San Antonio, TX 78205                           San Antonio, TX 78204
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Scott Rothenberg                                Clinton Fancher Lawson
        Law Office of Scott Rothenberg                  The Law Office of Clinton F.
        P.O. Box 2187                                   Lawson
        Bellaire, TX 77402                              755 E Mulberry Ave Ste 200
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78212-4285
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00120-CV
               Trial Court Case Number:       2015-CI-17261
               Style: In the Interest of E.H.S.


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221

        cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Donna Kay McKinney (DELIVERED VIA E-MAIL)
        Judy Busbee-Mata (DELIVERED VIA E-MAIL)
        Luis Duran Jr. (DELIVERED VIA E-MAIL)
        Craig Carter (DELIVERED VIA E-MAIL)
                             Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 4, 2018

                                        No. 04-18-00120-CV

                                 IN THE INTEREST OF E.H.S.,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-17261
                       The Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                        _________________________________
                                                        Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court
                                               MINUTES
                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas


                                              April 4, 2018

                                          No. 04-18-00120-CV

                                     IN THE INTEREST OF E.H.S.,

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-17261
                          The Honorable Angelica Jimenez, Judge Presiding


                                             ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                        /s/Karen Angelini
                                                        Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                        /s/ Keith E. Hottle
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court




Entered this 4th day of April 2018